                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

MARQUETTE T. MAXWELL, JR., ADC #112986                                                     PLAINTIFF

v.                                 Case No. 3:19-cv-00379-KGB


BRET DAVIS, et al.                                                                    DEFENDANTS

                                                ORDER

         Before the Court is the status of this case. Plaintiff Marquette T. Maxwell, Jr., is presently

confined at the Mississippi County Detention Center in Luxora, Arkansas. He is awaiting trial on

charges of domestic battering in the first degree, in violation of Arkansas Code Annotated § 5-26-

303(b)(1), and kidnaping, in violation of Arkansas Code Annotated § 5-11-102. See State v.

Maxwell, No. 47BCR-18-411.1 A jury trial is currently scheduled for August 24, 2020. On

December 27, 2019, Mr. Maxwell filed a motion for leave to proceed in forma pauperis (“IFP”)

and a pro se civil rights complaint (Dkt. Nos. 1, 2). Mr. Maxwell filed an amended complaint on

January 16, 2020 (Dkt. No. 3). Mr. Maxwell subsequently filed two addendums to his amended

complaint (Dkt. Nos. 4, 5).

         I.     IFP Application

         Because Mr. Maxwell is a prisoner, his application for leave to proceed IFP is subject to

the requirements of the Prison Litigation Reform Act (“PLRA”), which provides, as relevant here,

that a prisoner who “brings a civil action or files an appeal” IFP is required to pay the full amount

of the filing fee and that the court is to assess and, when funds exist, collect an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). The purpose of the PLRA is to “require all prisoner-litigants to pay


     1
      More information about this case is available at:
https://caseinfo.arcourts.gov/cconnect/PROD/public/ck_public_qry_doct.cp_dktrpt_frames?back
to=P&case_id=47BCR-18-411&begin_date=&end_date=.
filing fees in full, with the only issue being whether the inmate pays the entire filing fee at the

initiation of the proceeding or in installments over a period of time.” Ashley v. Dilworth, 147 F.3d

715, 716 (8th Cir. 1998) (citing Henderson v. Norris, 129 F.3d 481, 483 (8th Cir. 1997)).

        Mr. Maxwell has submitted a declaration that makes the showing required by 28 U.S.C. §

1915(a). Therefore, the Court grants Mr. Maxwell’s motion for leave to proceed IFP and permits

Mr. Maxwell to proceed without prepayment of the filing fee (Dkt. No. 1). The Court assess an

initial partial filing fee in the amount of $6.28. After the initial partial filing fee is collected, Mr.

Maxwell shall be required to make monthly payments of 20% of the preceding month’s income

credited to his prisoner’s account each time the amount in the account exceeds $10.00, until the

filing fee is fully paid. See 28 U.S.C. § 1915(b)(2).

        II.     Screening

        Under the PLRA, the Court is obligated to screen Mr. Maxwell’s complaint and dismiss

the case, in whole or in part, if the Court determines that it is frivolous or malicious, fails to state

a claim on which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. See 28 U.S.C. § 1915A(b). A complaint is frivolous if it “lacks an

arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). A complaint

must contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but the “[f]actual allegations

must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007). Stated differently, the allegations pleaded must show “more than a

sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 678 (2009).

While the court must accept as true all well-pleaded facts in the complaint, see Farm Credit Servs.

of Am., FLCA v. Haun, 734 F.3d 800, 804 (8th Cir. 2013), it need not credit conclusory allegations




                                                   2
or “naked assertion[s] devoid of further factual enhancement,” Retro Television Network, Inc. v.

Luken Commc’ns, LLC, 696 F.3d 766, 768 (8th Cir. 2012) (alteration in original) (quoting Iqbal,

556 U.S. at 678). Finally, in evaluating whether a pro se plaintiff has asserted sufficient facts to

state a claim, the court holds “a pro se complaint, however inartfully pleaded, . . . to less stringent

standards than formal pleadings drafted by lawyers.” Jackson v. Nixon, 747 F.3d 537, 541 (8th

Cir. 2014) (alteration in original) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)).

       In Younger v. Harris, 401 U.S. 37 (1973), “the Supreme Court held that federal courts may

not enjoin pending state court criminal proceedings except in very unusual situations.” Night

Clubs, Inc. v. City of Fort Smith, 163 F.3d 475, 479 (8th Cir. 1998). In so holding, the Court

reasoned that the concept of federalism represents:

       a system in which there is sensitivity to the legitimate interests of both State and
       National Governments, and in which the National Government, anxious though it
       may be to vindicate and protect federal rights and federal interests, always
       endeavors to do so in ways that will not unduly interfere with the legitimate
       activities of the States.

Younger, 401 U.S. at 44. Under the Younger doctrine, “federal courts should abstain from

exercising their jurisdiction if (1) there is an ongoing state proceeding, (2) that implicates important

state interests, and (3) that provides an adequate opportunity to raise any relevant federal

questions.” Tony Alamo Christian Ministries v. Selig, 664 F.3d 1245, 1249 (8th Cir. 2012) (citing

Plouffe v. Ligon, 606 F.3d 890, 894–95 (8th Cir. 2010)). If these three conditions are satisfied, a

federal court should abstain unless it detects “bad faith, harassment, or some other extraordinary

circumstance that would make abstention inappropriate.” Middlesex Cty. Ethics Comm. v. Garden

State Bar Ass’n, 457 U.S. 423, 435 (1982). These exceptions are narrowly construed. See Aaron

v. Target Corp., 357 F.3d 768, 778 (8th Cir. 2004) (citing Younger, 401 U.S. at 53–54); see also

Moore v. Sims, 442 U.S. 415, 433 (1979) (“[W]hatever else is required, such circumstances must




                                                   3
be ‘extraordinary’ in the sense of creating an extraordinarily pressing need for immediate federal

equitable relief, not merely in the sense of presenting a highly unusual factual situation.”) (quoting

Kugler v. Helfant, 421 U.S. 117, 125 (1975)).

       Having carefully reviewed Mr. Maxwell’s pleadings, the Court finds that the conditions

for Younger abstention are met. Each of Mr. Maxwell’s claims is, at its core, a challenge to his

currently-pending state criminal case.      Clearly, Arkansas has an important state interest in

enforcing its criminal laws, and, presumably, Mr. Maxwell may raise any constitutional claim that

he believes he has in state court.       Finally, Mr. Maxwell’s pleadings do not demonstrate

extraordinary circumstances that would warrant federal intervention in the currently-pending state-

court proceedings. Accordingly, this Court must abstain from hearing the case under Younger.

       Mr. Maxwell has requested monetary damages in addition to injunctive relief. Therefore,

the Court will stay, rather than dismiss, this action for damages. See Night Clubs, 163 F.3d at 482.

Mr. Maxwell’s case will be stayed and administratively terminated until the criminal charges

against him have been fully resolved, including any appeal.

       III.    Conclusion

       In sum, the Court issues the following rulings:

       1.      The Court grants Mr. Maxwell’s motion for leave to proceed IFP (Dkt. No. 1).

       2.      As Mr. Maxwell’s present custodian, the Administrator of the Mississippi County

Detention Center, or his designee, or any future custodian, is directed to collect from

Mr. Maxwell’s institutional account the $6.28 initial partial filing fee and thereafter to collect the

balance of the $350.00 filing fee by collecting monthly payments equal to 20% of the preceding

month’s income credited to Mr. Maxwell’s account each time the amount in the account exceeds

$10.00. The Administrator of the Mississippi County Detention Center, or his designee, or any




                                                  4
future custodian, is further directed to forward the payments to the Clerk of the Court in accordance

with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the Clerk.

The payments must be clearly identified by the name and number assigned to this action

         3.     The Clerk of the Court is directed to send a copy of this order to the Administrator

of the Mississippi County Detention Center, 685 North County Road 599, Luxora, Arkansas

72358.

         4.     The Clerk of the Court is directed to stay and administratively terminate this action

until the criminal charges against Mr. Maxwell have been fully resolved, including any appeal.

         5.     This case is subject to reopening upon Mr. Maxwell’s filing of a motion to reopen

the case after such final disposition of his criminal charges.

         6.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an IFP appeal from

this Order would not be taken in good faith.

         It is so ordered this 27th day of March, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                  5
